Exhibit Advertisement Infosys Technologies Limited Regd. office: Electronics City, Hosur Road, Bangalore – 560 100, India. Audited Consolidated financial results of Infosys Technologies Limited and its subsidiaries for the quarter ended June 30, 2010 prepared in compliance with International Financial Reporting Standards as issued by International Accounting Standards Board (IFRS) (in Rs. crore, except per share data) Particulars Quarter ended June 30, Year ended March 31, 2010 2009 2010 Revenues 6,198 5,472 22,742 Cost of sales 3,648 3,139 13,020 Gross profit 2,550 2,333 9,722 Selling and marketing expenses 339 261 1,184 Administrative expenses 456 428 1,628 Operating profit 1,755 1,644 6,910 Other income 239 269 990 Profit before income taxes 1,994 1,913 7,900 Income tax expense 506 388 1,681 Net profit 1,488 1,525 6,219 Paid-up equity share capital (par value Rs. 5/- each, fully paid) 286 287 286 Share premium, retained earnings and other components of equity 24,256 19,585 23,787 Earnings per share (par value Rs. 5/- each) Basic 26.06 26.76 109.02 Diluted 26.05 26.73 108.90 Dividend per share (par value Rs. 5/- each) (Refer Note 5) Interim dividend – – 10.00 Final dividend – – 15.00 Total dividend – – 25.00 Total Public Shareholding # Number of shares 37,49,91,027 37,38,41,312 37,48,64,267 Percentage of shareholding 65.34 65.24 65.32 Promoters and Promoter Group Shareholding Pledged / Encumbered Number of shares – – – Percentage of shares (as a % of the total shareholding of promoter and promoter group) – – – Percentage of shares (as a % of the total share capital of the company) – – – Non-encumbered Number of shares 9,20,84,978 9,44,84,978 9,20,84,978 Percentage of shares (as a % of the total shareholding of promoter and promoter group) 100.00 100.00 100.00 Percentage of shares (as a % of the total share capital of the company) 16.05 16.49 16.05 # Total Public Shareholding as defined under Clause 40A of the Listing Agreement (excludes shares held by founders and American Depository Receipt Holders) 1. The audited financial statements have been taken on record by the Board of Directors at its meeting held on July 13, 2010. The statutory auditors have expressed an unqualified audit opinion. The information presented above is extracted from the audited financial statements as stated. The financial statements are prepared in accordance with International Financial Reporting Standards as issued by International Accounting Standards Board (IFRS). 2. The Securities and Exchange Board of India (SEBI) had on November 9, 2009 issued a press release permitting listed entities having subsidiaries to voluntarily submit the consolidated financial statements as per IFRS. Further, the SEBI issued a circular, dated April 5, 2010, wherein the Listing Agreement has been modified to this effect from March 31, 2010. Consequent to this, the company has voluntarily prepared and published audited consolidated IFRS Financial Statements for the quarter ended June 30, 2010. 3. Other information (Consolidated - Audited) (in Rs. crore) Particulars Quarter ended June 30, Year ended March 31, 2010 2009 2010 Staff costs 3,382 2,878 12,093 Items exceeding 10% of aggregate expenditure – – – Details of other income: Interest on deposits with banks and others 237 226 779 Income from available-for-sale financial assets/investments 20 10 160 Miscellaneous income, net 2 2 21 Gains/(losses) on foreign currency (20) 31 30 Total 239 269 990 4. Audited Financial Results of Infosys Technologies Limited (Stand alone Information) (in Rs. crore) Particulars Quarter ended June 30, Year ended March 31, 2010 2009 2010 Revenues 5,758 5,104 21,140 Profit before tax and exceptional item 1,919 1,837 7,472 Profit after tax before exceptional item 1,431 1,464 5,755 Profit after tax and exceptional item 1,431 1,464 5,803 5. The final dividend of Rs. 15.00 per share for fiscal 2010 was approved by the shareholders at the Annual General Meeting of the company held on June 12, 2010 and the same was paid subsequently. 6. Information on investor complaints pursuant to Clause 41 of the Listing Agreement for the quarter ended June 30, 2010 Nature of complaints received Opening balance Additions Disposal Closing balance Dividend/Annual report related – 170 170 – 7. Segment reporting (Consolidated - Audited) (in Rs. crore) Particulars Quarter ended June 30, Year ended March 31, 2010 2009 2010 Revenue by industry segment Financial services 2,238 1,807 7,731 Manufacturing 1,208 1,121 4,506 Telecom 876 922 3,661 Retail 815 723 3,035 Others 1,061 899 3,809 Total 6,198 5,472 22,742 Less: Inter-segment revenue – – - Net revenue from operations 6,198 5,472 22,742 Segment profit before tax, depreciation and non-controlling interest: Financial services 741 599 2,710 Manufacturing 379 350 1,374 Telecom 272 367 1,451 Retail 228 240 1,025 Others 343 312 1,301 Total 1,963 1,868 7,861 Less: Other un-allocable expenditure 208 224 951 (excluding un-allocable income) Operating profit before tax and non-controlling interest 1,755 1,644 6,910 Notes on segment information Principal segments The company’s operations predominantly relate to providing technology services, delivered to clients globally, operating in various industry segments. Accordingly, revenues represented along industries served constitute the primary basis of the segmental information set out above. Segmental capital employed Fixed assets used in the company’s business or liabilities contracted have not been identified to any of the reportable segments, as the fixed assets and support services are used interchangeably between segments. Accordingly, no disclosure relating to total segment assets and liabilities has been made. By order of the Board for Infosys Technologies Limited Bangalore, India July 13, 2010 S. D. ShibulalChief Operating Officerand Director S. GopalakrishnanChief Executive Officer and Managing Director The Board has also taken on record the unaudited consolidated results of Infosys
